Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including an angle sensor disposed on a chassis of the pipelayer, the angle sensor configured to generate a signal indicative of an angular position of the chassis relative to ground surface; a counterweight position sensor disposed in association with a counterweight system of the pipelayer, the counterweight position sensor configured to generate a signal indicative of a position of a counterweight relative to the undercarriage; and a controller communicably coupled to each of the load sensor, the angle sensor, the boom position sensor, and the counterweight position sensor, the controller configured to: receive the signal from each of the load sensor, the angle sensor, the boom position sensor, and the counterweight position sensor; and determine the lifting capacity of the pipelayer based, at least in part, on the signal received from each of the load sensor, the angle sensor, the boom position sensor, and the counterweight position sensor.  Claims 2-8 are allowed by virtue of their dependence from claim 1. 

Claim 9 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a counterweight system movably coupled to the undercarriage and disposed opposite to the boom; an angle sensor disposed on the chassis, the angle sensor configured to generate a signal indicative of an angular position of the chassis relative to ground surface; a counterweight position sensor disposed in association with the counterweight system, the counterweight position sensor configured to generate a signal indicative of a position of a counterweight relative to the undercarriage; and a controller communicably coupled to each of the load sensor, the angle sensor, the boom position sensor, and the counterweight position sensor, the controller configured to: receive the signal from each of the load sensor, the angle sensor, the boom position sensor, and the counterweight position sensor; and determine the lifting capacity of the pipelayer based, at least in part, on the signal received from each of the load sensor, the angle sensor, the boom position sensor, and the counterweight position sensor.  Claims 10-16 are allowed by virtue of their dependence from claim 9. 

Claim 17 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps and elements set forth including receiving a signal indicative of an angular position of a chassis of the pipelayer relative to ground surface; receiving a signal indicative of a position of a counterweight of a counterweight system of the pipelayer relative to the undercarriage; and determining the lifting capacity of the pipelayer based, at least in part, on the received signals.  Claims 18-20 are allowed by virtue of their dependence from claim 17. 

It appears that the closest prior art is Gray (U.S. Patent no. 5160055A).  In column 4, lines 46-58, Gray discloses “The above objectives are met by an LMI system having a means for generating a first signal which is indicative of the angle between the crane boom and the crane base, a means for generating a second signal which is indicative of the boom length, and a strain sensor embedded in the piston rod of the crane's hydraulic lifting cylinder for generating a third signal which is indicative of the load being lifted by the crane. The system also determines a maximum load lifting capacity based on the first and second signals and compares this value to the weight associated with the third signal to determine the percentage relationship between these two values.”  However, Gray, alone or in combination with the cited prior art, provides motivation an angle sensor disposed on the chassis to generate a signal indicative of an angular position of the chassis relative to the ground and a counterweight sensor configured to generate a signal indicative of a position of a counterweight relative to the undercarriage. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. Cohen et al is cited to disclose a method for monitoring lifting events using sensors at a construction site. Aleksandrovich et al is cited to disclose a crane lifting capacity limiter.  Shatters et al is cited to disclose a method for determining a payload weight  of a load material.  Paine et al is cited to disclose a safe lifting measurement device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/